Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BILL WISSER
Plaintiff, Case No. 1:19-cv-01445-LGS
- against -
VOX MEDIA, INC.,
Defendant.

 

 

SWORN AFFIDAVIT OF BILL WISSER

I, BILL WISSER, hereby affirm under the penalty of perjury that the following is true
and correct to the best of my personal knowledge and belief:

i. I’m the plaintiff in this action and submit this declaration in opposition to
Defendant Vox Media, Inc. (“Vox’’)’s motion for sanctions.
My Background

2. I’m a professional photographer based in Miami, Florida. I’ve worked as a
professional photographer for over 30 years and, in my ordinary course of business, I license my
work in exchange for a fee.

3. In recent years I’ve specialized in creating fine photography of food, restaurants
and chefs, and I’m the copyright author and owner of the photograph at issue in this case. My
photo depicts a plate of roasted oysters at the Ariete restaurant in Miami, Florida (the

“Photograph”).

 

 
Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 2 of 9

My Analysis of the Publishing Industry’s Copyright Infringement Culture

4. One thing the publishing industry can do, if it’s really serious about stopping
copyright infringement lawsuits, is for online publishers to require all their photo suppliers to
deliver, along with their photos, a written guarantee attesting that the photo supplier does indeed
have the right to license those photos to the publishers.

5. This would show some due diligence by the publishers, instead of their present,
widespread “Don’t Ask, Don’t Tell” policy — that is, don’t tell where the picture came from,
and don’t ask — simply copy the picture off another website, or happily take it in a PR handout
from someone who might, or might not, have the right to distribute the image. Don’t ask, don’t
tell!

6. The new, written guarantee policy that I favor would raise ethical standards, and
would protect photographers and publishers alike. In many instances, the written guarantee
would lift liability largely off the publishers and shift it onto the guarantors’ shoulders.

7. This reform would also discourage the now widespread practice of many online
publishers, big and small, who’ve made systematic image theft a key part of their business plans.

8. Countless studies have shown that readers are far more likely to read an article. or
advertisement, if it’s illustrated by a photograph. Publishers therefore want as many good photos
as they can get.

9. In some cases they need, on an annual basis, many hundreds, perhaps even
thousands, of images to add value to their internet pages. And it appears that some publishers,
who I won’t name here, are willing to almost constantly publish “free” pictures which they’ve
illegally swiped from earlier uses on the net, or which they routinely accept from eager PR or

advertising people, no questions asked.

 

 
Case 1:19-cv-01445-LGS Document 56 Filed 11/12/19 Page 3 of 9

10. In most cases, the photographer who owns the image probably never even knows
that his image has been ripped off and repurposed somewhere out there on the always expanding
and seemingly almost infinite world wide web.

11. ‘In the relatively rare instances where the photographer — or the search engines he
hires — do discover an infringement and take the infringing publisher to court, the publisher may
be content to pay an out-of-court settlement or a court-imposed award to the images’ actual
owner. And then many publishers simply walk away, considering the whole time-consuming and
costly legal process to be just a normal cost of doing business.

12. ‘This hypothetical publisher may figure that, even after paying a monetary penalty
in a settlement or award, his firm comes out ahead, considering the many infringements his
company may have gotten away with in the past, and never had to pay for. Not to mention the
future image thefts the publisher in this scenario may now be encouraged to routinely commit.

13. That’s why some people believe that the penalties that many infringers have paid
in recent years have not been high enough to seriously deter this widespread Culture of
Carelessness — of publishers not taking care, and literally not caring.

14. Even worse, in many instances, it appears to be a deliberate Culture of
Criminality — conscious, willful criminality — using pictures they know they have no rights to.
Apparently, copyright theft is still considered acceptable by some otherwise legitimate
publishers. At least they’ve not stopped doing it. I have discovered nearly 300 instances of my
pictures being pirated and that’s probably only the tip of the iceberg. Other photographers report
similarly widespread image theft in an almost lawless internet space.

15. The internet and digital camera revolutions have been marvelous, exciting and

deeply historic developments for all the world. However, one huge negative side-effect of this

 
Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 4 of 9

vast, constantly expanding, but largely unprotected, online treasure trove of easily available
photography “free” for the taking is that a booming illegal market disrupts and distorts the
legitimate, legal online market for photography — and drives down the prices photographers can
get when negotiating the price tags for authorized licenses.

16. Considering that many authorized, editorial first uses are loss-leaders anyway for
photographers, who are betting that the “exposure” will bring them significantly higher priced
secondary sales, the downward price pressure from the illegal uses is unhealthy for the industry’s
entire ecosystem.

17. That’s why I favor harmonious, civic-minded, common sense, win-win reforms,
such as my proposed, written warranty, sourcing policy, which would go a long way to cleaning
up the illegality and encouraging publishers to actually commission photographers to create new,
licensable photos for them. It would also encourage publishers to pay their fair share for
licensing existing, guaranteed-licensable photos for their publications, thus reducing
infringements and the need for costly lawsuits.

18. This would help improve and reform the entire industry.

My Engagement of Richard Liebowitz, Esq. and Liebowitz Law Firm, PLLC

19. Beginning in May 2017, I retained Richard Liebowitz of the Liebowitz Law Firm,
PLLC (“LLF”) to enforce my intellectual property rights. As part of the legal services it
provides, LLF registers my photographs with the U.S. Copyright Office, searches for copyright
infringements, and prosecutes claims in federal court.

20. My engagement letter with Mr. Liebowitz states that I authorize LLF “to take any

steps, which, in their sole discretion, are necessary or appropriate to protect your interest in your

 

 

 
Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 5 of 9

claims.” I signed the engagement letter on May 11, 2017. Attached hereto as Exhibit A is a true
and correct copy of the signature page of the engagement letter with Mr. Liebowitz.

21. LLF works on contingency, which means that my attorney and I share in the
proceeds of litigation.

22: Since engaging Mr. Liebowitz’s services, he has personally filed eighteen (18)
copyright infringement cases on my behalf, including the present action. See Wisser v. 1220
Collins Ave., Inc., 1:19-cv-00349-AT (S.D.N.Y.) (pending — filed 1/13/19); Wisser v. Art Media
Holdings, LLC, 1:18-cv-08227-GHW (S.D.N.Y.) (resolved 11/26/18); Wisser v Artistic Frame
Corp., 1:19-cv-02508-PKC (S.D.N.Y.) (resolved 9/13/19); Wisser v. Forbes Media, LLC, 1:17-
cv-07212-LGS (S.D.N.Y.) (resolved 12/13/17); Wisser v. Goop, Inc., 1:19-cv-03733-LTS
(S.D.N.Y.) (resolved 5/9/19); Wisser v. Group Nine Media, Inc., 1:19-cv-09045-VEC (S.D.N.Y.)
(pending - filed 9/29/19); Wisser v. The Infatuation Inc., 1:19-cv-07034-PKC (S.D.N.Y.)
(pending — filed 7/28/19); Wisser v. Morris Communications Company, LLC, 1:18-cv-05262-
PGG (S.D.N.Y.) (resolved); Wisser v. Resident Publications, Inc., 1:19-cv-04061-AT (S.D.N.Y.)
(resolved 7/29/19); Wisser v. Resy Network, Inc., 1:17-cv-07491-DLC (S.D.N.Y.) (resolved
12/9/17); Wisser v. Sixty Hotels, LLC, 19-cv-23365-ER (S.D.N.Y.) (resolved 5/13/19); Wisser v.
The Infatuation, Inc., 18-cv-7417-LAK (S.D.N.Y.) (resolved 11/18/18); Wisser v. Zagat, Inc.,
17-cv-4213-ER (S.D.N.Y.) (resolved 12/8/17); Wisser v. MusicSubmit, LLC, 19-cv-2788 (D.
Co.) (pending - filed 9/29/19); Wisser v. Morris Communications Company, LLC, 18-cv-00150
(Ga S.D.) (pending); Wisser v. The Institute of Contemporary Art, Inc., 19-cv-10201 (resolved
4/5/19); Wisser v. Vox Media, Inc., 19-cv-01445-LGS (S.D.N.Y.) (pending). Attached as Exhibit

B are true and correct copies of the docket sheets from the aforementioned actions.

 

 

 
Case 1:19-cv-01445-LGS Document 56 Filed 11/12/19 Page 6 of 9

23. Before this lawsuit was initiated, Mr. Liebowitz filed another copyright
infringement action on my behalf against Vox for re-publishing my work without authorization.
See Wisser v. Vox, 1:18-cv-01349-GHW. That suit was resolved on June 12, 2018.

24. With respect to every filed case that Mr. Liebowitz has resolved on my behalf, he
has produced favorable results.

25. Before I learned of Mr. Liebowitz’s efforts to enforce photographers’ rights, I
thought that bringing copyright infringers to justice was practically impossible. But for LLF’s
efforts to enforce the rights of professional photographers, cases like the present would likely
never get litigated given the modest values of the copyrights at issue. As a result, media
companies like Vox would be able to expropriate photographs with impunity. It’s therefore
imperative that LLF continues to do the critical work it has been doing in ensuring that the rights
of the artistic community remain protected.

26. Because I have a longstanding attorney-client relationship with Mr. Liebowitz in
which he has consistently produced favorable results, and because I believe in his mission to
vindicate the rights of photographers who have, for far too long, had their rights trampled by the
media industry, I have full faith and the utmost conviction in Mr. Liebowitz’s ability and
competency to represent my best interests in this litigation, as well as all others he has filed or
will file on my behalf.

27. Indeed, even after this motion for sanctions was proposed, I authorized Mr.
Liebowitz to file cases on my behalf, see Wisser v. MusicSubmit, LLC, 19-cv-2788 (D. Co.)

(filed 9/29/19), and will continue to do so.

Discovery Responses

 
Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 7 of 9

28. | AsT havea long-term working relationship with Mr. Liebowitz and LLF, and
given that the infringement cases we file are substantially similar in terms of the categories of
information that are customarily requested by the Defendant, I have developed the practice of
transmitting documents and information to LLF as soon as an infringement is detected.

29. In this particular case, when we became aware of Defendant’s infringement of my

photograph at www.miami.eater.com, I told LLF that only one publisher, Miami New Times,

 

had my authorization to display the Photograph.

30. LLF had registered the Photograph on my behalf with the U.S. Copyright Office
back in July 2017, under VA 2-067-039 (the “039 Registration”). Mr. Liebowitz certified the
registration himself. Attached as Exhibit C is a true and correct copy of the 039 Registration.

31. With respect to the written discovery responses signed by Mr. Liebowitz and
served upon Vox on June 7, 2019, I did not personally review my written responses to
Defendant’s first set of interrogatories nor Defendant’s requests for production of documents.

32. | However, I communicated with LLF about the case in the April-May 2019 time
period.

The Initial Verification — June 7, 2019

23; I did not personally sign the verification to my initial responses to Defendant’s
first set of interrogatories, which were served on June 7, 2019. However, the electronically-
generated signature matches my signature from the engagement letter I signed with Mr.
Liebowitz on May 11, 2017. See Exhibit A.

34. I trust Mr. Liebowitz and LLF to act at all times in my best interest, and in fact I

have a contract which provides that he and his firm will do so. Thus, the fact that Mr. Liebowitz
Case 1:19-cv-01445-LGS Document56 Filed 11/12/19 Page 8 of 9

or his staff affixed my electronic signature to a discovery-related document is not problematic for
me, nor did I suffer any prejudice as a result.

35. In my ordinary course of practice with LLF, I sign settlement agreements using
the program “Hellosign.”

36.  Lunderstand that LLF did not send the initial verification to me via Hellosign
because Mr. Liebowitz believed in good faith that he had my authority to sign routine discovery
documents on my behalf, particularly where the information was already known to his firm. At
the very least, Mr. Liebowitz had my implied authority to sign documents on my behalf by virtue
of my engagement letter and our long-term attorney-client relationship which is based on mutual
trust, respect and a track record of success.

37. [have never believed the accusation that LLF had engaged in “forgery” under
these circumstances. I have confidence in Mr. Liebowitz and his staff, and feel they share my
desire to help clean-up the copyright infringement culture so prevalent in publishing today.

The Superseding Answers and Verification — August 15, 2019

38. On August 15, 2019, the same date of my deposition, I learned that there were
some responses to the initial discovery requests which needed to be supplemented. I therefore
personally reviewed a document entitled “PLAINTIFF BILL WISSER’S SUPERSEDING
ANSWERS AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES.”
I personally signed the Verification page via HelloSign and also initialed each page. Attached as
Exhibit D is a true and correct copy of my superseding interrogatory responses, duly verified.

39, With the exception of identifying additional infringers, as requested by
Interrogatory No. 1, there is no new information provided in my superseding interrogatory

answers that was not already known to Vox prior to my deposition. Further, it is my

ma)
Case 1:19-cv-01445-LGS Document 56 Filed 11/12/19 Page 9 of 9

understanding that the identity of new infringers is of no consequence because Vox cannot claim

a defense to infringement simply because other third parties have expropriated my Photograph

without permission.

40.

Well before my deposition was taken on August 15, 2019, Vox knew the

following information:

(a) that I had licensed the Photograph to Miami New Times because I provided
Vox with the documentary invoice in advance of my deposition;

(b) that Jason Odio had made a license inquiry, and that I quoted him a price for
use of the Photograph, because I gave those e-mails to Vox well in advance of my
deposition;

(c) that Ariete restaurant had knowledge concerning the subject matter of this
action because Vox expropriated the Photograph from Ariete’s facebook account;

(d) that Miami New Times had knowledge concerning the subject matter of this
action because it was identified as the source of initial publication well in advance
of my deposition; and

(e) that Mr. Liebowitz had knowledge concerning this action because his name is
listed on the face of the applicable copyright registration certificate, which is a
matter of public record and was identified in my complaint.

I swear under the penalty of perjury that the foregoing statements are true and correct to

the best of my personal knowledge and belief.

Dated: October- 2 fa 2019
aT Fay

Yotary Public.
Sale of F

County 1 (AYY\ ( Dads

 

 

Whe

bata:
Flewde Driver > L | WH SQ
eee, Wa,-Y¥ F-los -~O
